Exhibit 10.2
PROMISSORY NOTE
 


 
BORROWER:
AMREP Southwest Inc.
BANK:
Compass Bank
 
333 Rio Rancho Drive NE
 
Real Estate Banking
 
Rio Rancho, New Mexico 87124-1450
 
505 Marquette NW
     
Albuquerque, NM  87102
       
Principal Amount:
$22,500,000.00
 
Date: December 17, 2009



 
PROMISE TO PAY.  AMREP Southwest Inc. ("Borrower") promises to pay to Compass
Bank ("Bank"), or order, in lawful money of the United States of America, the
principal amount of $22,500,000.00) or so much as may be outstanding, together
with interest on the unpaid outstanding principal balance. Interest shall be
calculated from the date hereof until repayment.
 
 
NON-REVOLVING CREDIT.  This Note is non-revolving.  No re-advance of any
principal will be made.
 
 
PAYMENTS.
 
PRINCIPAL PAYMENTS. The principal balance of the Note shall be repaid as
follows:
 
 
1.
Principal payments equal to 65% of net cash from land sales in excess of
$5,400,676 received by Borrower during the fiscal year ending April 30, 2010,
payable within five (5) business days of receipt of cash from such sale(s), and

 
 
2.
Principal payments equal to 65% net cash from land sales in excess of
$15,263,730 received by Borrower during the fiscal year ending April 30, 2011,
payable within five (5) business days of receipt of cash from such sale(s), and

 
 
3.
The entire Note balance shall be due and payable in full on December 16, 2010.

 
 
INTEREST PAYMENTS.  Borrower will pay regular monthly payments of all accrued
interest monthly, beginning January 17, 2010, with all subsequent interest
payments to be due on the same day of each following month.
 
Unless otherwise agreed or required by applicable law, all payments (except the
excess cash principal payments from land sales under (1) and (2) above) will be
applied first to interest, then to principal due, then to any unpaid collection
costs and other charges due under this Note, with any remaining amount to the
outstanding principal balance. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Bank at Bank's address shown above or at such
other place as Bank may designate in writing.
 


INTEREST RATE; MINIMUM RATE.  The interest rate on this Note is a rate based on
the  "LIBOR" index, the London Interbank Offered Rate for the applicable
Reference Period stated on Reuter's Monitor Money Rates Service two (2) days
before the beginning of each Interest Period (or in the event no such rate is
stated on that date, the rate stated on the day most immediately preceding the
date of determination on which a rate was stated), as adjusted from time to time
in Bank's sole discretion for then-applicable reserve requirements, deposit
insurance assessment rates and other regulatory costs. If Reuter's becomes
unavailable Bank may use another source to determine LIBOR. If Reuter's states
more than one rate for the applicable Reference Period, the applicable rate
shall be the arithmetic mean of all stated rates for that Reference Period.  The
LIBOR Index is not necessarily the lowest rate charged by Bank on its loans.
 
The LIBOR based interest rate change will not occur more than often than at the
end of each Reference Period. The interest rate to be applied to the unpaid
principal balance of this Note will be a rate of 3.50 percentage points over the
applicable Reference Period Index, adjusted if necessary for any maximum rate
limitations described below.  Provided, however, that the interest rate will not
at any time be less than the minimum rate of 5.00% per annum.
 
The "Reference Period" for each LIBOR Rate period elected by Borrower, shall be
30 days. This Reference Period is for reference purposes only, and the actual
Interest Periods under this Note may be for periods of more than one or less
than the referenced period, depending on whether or not the last day of the
Interest
 
 
 

 
Period falls on a Business Day. "Business Day" means each day other than a
Saturday, a Sunday, or any holiday on which Bank is closed for business.  The
Index on any date may be different for each Reference Period.

 Each "Interest Period" shall be a period equal to the duration of the Reference
Period; provided, however, if the last day of an Interest Period would not fall
on a Business Day, then the Interest Period will end on the next following
Business Day. The initial Interest Period shall commence on the date of the
Note, and each succeeding Interest Period shall commence on the day immediately
following the expiration of the preceding Interest Period.


 
NO PREPAYMENT PENALTY.  Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by
Bank in writing, relieve Borrower of Borrower's obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Bank payments marked "paid in
full", "without recourse", or similar language. If Borrower sends such a
payment, Bank may accept it without losing any of Bank's rights under this Note,
and Borrower will remain obligated to pay any further amount owed to Bank.
 


LOAN AGREEMENT.  This Note is made pursuant to and is subject to the terms and
conditions of the Loan Agreement between Borrower and Bank dated as of December
17, 2009, as amended or replaced from time to time (the "Agreement").


 
DEFAULT.  Any event of default under the Agreement shall constitute a default
under this Note.
 
 
BANK'S RIGHTS. Upon default, Bank may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.  Bank also may exercise any and all remedies
available to it in the Note, the Agreement, at law or in equity.  Bank's rights
are cumulative and may be exercised together, separately, in any order, and
include the right to recover costs and attorneys fees.
 
 
GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of New Mexico. This Note
has been accepted by Bank in the State of New Mexico.
 


AMENDMENTS.  This Note and the Agreement constitute the entire understanding and
agreement of the parties as to the matters set forth in this Note. No alteration
or amendment of this Note shall be effective unless given in writing and signed
by the party or parties sought to be bound by the alteration or amendment.

 
SEVERABILITY. If a court of competent jurisdiction finds any provision of this
Note to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Note. Unless otherwise required by law, the illegality, invalidity, or
unenforceability of any provision of this Note shall not affect the legality,
validity or enforceability of any other provision of this Note.
 


NO ASSIGNMENT.  Borrower agrees not to assign any of Borrower's rights or
obligations under this Note.
 


JURISDICTION and VENUE.  Any legal action or proceeding brought by Bank or
Borrower against the other arising out of or relating to the loan evidenced by
this Note (a "Proceeding") shall be instituted in the federal court for or the
state court sitting in Bernalillo County, New Mexico. With respect to any
Proceeding, each Borrower, to the fullest extent permitted by law: (i) waives
any objections that Borrower may now or hereafter have based on venue and/or
forum non-convenience of any Proceeding in such court; and (ii) irrevocably
submits to the jurisdiction of any such court in any Proceeding. Notwithstanding
anything to the contrary herein, Bank may commence legal proceedings or
otherwise proceed against Borrower in any other jurisdiction if determined by
Bank to be necessary in order to fully enforce or exercise any right or remedy
of Bank relating to this loan.
 


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Bank and its successors and assigns.

 
2
 
 

 


 
PRIOR TO SIGNING THIS NOTE. BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.  BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF
THIS PROMISSORY NOTE.
 


 
BORROWER:
 
AMREP Southwest, Inc.
 


 
By:   /s/ James H. Wall             
      James H. Wall, President
 


 


 
[REMAINDER OF PAGE BLANK]
 
3